Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
3.	In the claim listing of 10/12/22 claims 1, 3-7, 9-10, 12-14, 17, 23-25, 27, 33, 38 and 39 are pending in this application. Claim 1 is amended. New claim 39 is added. Claims 27 and 33 are withdrawn. Claims 2, 8, 11, 15-16, 18-22, 26, 28-32 and 34-37 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 5).
4.	Claims 1, 3-7, 9-10, 12-14, 17, 23-25 and 38 and 39 are under prosecution.

Withdrawn Rejections and Response to the Remarks
5.	All pending rejections on the record have been withdrawn in view of amendments to claim 1 requiring the limitation of introducing an inert gas into the bottom of the container. The arguments regarding said rejection directed to claims as amended (Remarks, pgs. 5 and 6). They are moot in view of withdrawn rejection necessitated by the amendments to claim 1. 
	However, upon further consideration new grounds of rejections are set forth in this office action necessitated by amendments to claim 1.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 3, 5-7, 12-14, 17, 23-25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (CN 105087552, published 11/25/2015) in view of Hornes et al (GATA, 1990 cited in the previous office action). The citation of Jia in this office action is from machine translated version from ‘552 publication in English.
	Claim interpretation: Claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, since Jia in view of Hornes teaches the limitations of amended claim 1 and thus is prima facie obvious in the absence of new or unexpected results.
	Jia and Hornes teach a method for isolating nucleic acids and therefore are analogous arts. The teachings of Hornes are specifically applied for the limitation of claim 1 of adding a liquid to a sample container comprising the sample and a solid affinity material in the form of magnetic particles comprising oligo(dT) that binds to the mRNA; b) agitating (i.e., mixing) the contents of the sample container to mix the mRNA and the solid affinity material; removing the liquid from the sample container; and eluting the RNA from the solid affinity material.
	Regarding claim 1, Jia teaches a method of extracting animal tissue nucleic acid, comprising the steps of (1) taking animal tissue sample, nucleic acid extracting liquid for adding into bubbling bed container, the nucleic acid extracting liquid contains magnetic microsphere comprising affinity groups which can adsorb nucleic acid; the bottom of the bubbling bed container is set with micro-pore plate and gas entrance; (2) introducing nitrogen or inert gas into the bubbling bed container from bottom of the gas entrance, using animal tissue sample and nucleic acid extracting liquid for full mixing, reacting, the separated nucleic is absorbed by the magnetic microsphere (Abstract, Fig. 1 as shown below and its associated descriptions in the text and pg. 4 activated magnetic microsphere section).	
			
    PNG
    media_image1.png
    278
    357
    media_image1.png
    Greyscale

	Jia also teaches nucleic acid-extracting apparatus of the invention comprises a bubbling-bed vessel 1, a gas cylinder 4, a buffer bottle 5 and flow meter 6, the bottom of the bubbling bed container 1 provided with a pore plate 2 and the gas entrance 3, a gas cylinder 4 by the pipeline is connected with the buffer bottle 5, a flowmeter 6, a switch, and a gas entrance 3, and bottle of gas 4 is preferably nitrogen or argon and bubbling bed vessel 1 is a cylindrical container with a diameter of 15-30 mm, wherein the aperture of the micropore plate is 3-10 microns (pg. 4, last paragraph).
	Jia further teaches separating and purifying nucleic acid, wherein the solution in the bubbling bed in the container 1 after the reaction into another container, by using an
external magnetic field (such as magnet) magnetic micro-spheres, 7 solution, then respectively washing by buffer solution, and eluting buffer solution purifying and washing the magnetic microsphere 7, finally obtaining the nucleic acid molecule to be detected for subsequent PCR amplification and gene detection (pg. 4, paragraphs 3 and 4).
	Jia does not specifically teach isolating mRNA having polyA sequence by using solid affinity material that binds to the mRNA agitating the contents of the sample container to mix the RNA by solid affinity material and eluting the mRNA, which is taught by Hornes, who is in the same field of endeavor teaches a method of purifying a sample including mRNA, the method comprising: a) adding a liquid to a sample container comprising the sample and a solid affinity material in the form of magnetic particles comprising oligo(dT) that binds to the mRNA; b) agitating (i.e., mixing) the contents of the sample container to mix the mRNA and the solid affinity material comprising superparamagnetic bead containing oligodT (Hornes Abstract); c) removing the liquid from the sample container; and d) eluting the RNA from the solid affinity material (Abstract and Materials and Method section and Direct Magnetic Isolation of Poly(A) mRNA From Cell cytoplasm section).
	Hornes also teaches that magnetic purification of poly(A) mRNA is a rapid and
efficient method for the isolation of high-quality poly(A) mRNA from total RNA and culture cells and would be to adapt this technology to isolation of mRNA directly from tissue (pg. 150, column 1, paragraph 2). The magnetic bead technology can easily be scaled up, or more interesting, scaled down, providing a method for efficient isolation of RNA from small samples of cell material and tissue (pg. 150, column 1, paragraph 2). 
The artisan would recognize that the teachings of Hornes using magnetic particle comprising solid affinity material to isolate mRNA sample from cells and tissues increases the utilities of the method of Jia.
	As discussed above both Jia and Hornes are interested in isolating nucleic acids from cells and tissues using magnetic particle comprising affinity groups. Jia teaches isolation of nucleic acids from tissues using magnetic microsphere (i.e., also referred as bead or particle in the art) and Hornes teaches isolating mRNA from cells and tissues using magnetic bead comprising oligodT affinity group.
	The artisan would recognize that while combining the step of isolating mRNA in the method of Jia some routine optimization may be needed, which is within the skills of one having ordinary skill in the art especially when both teach protocol to isolate nucleic acid. The artisan would be motivated use the protocol of Hornes to isolate mRNA, which increases the utilities of the method of Jia.	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mRNA isolation protocol from cells and tissues of Hornes in the method of Jia with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of Jia as taught by Hones. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including solid affinity material for isolating mRNA, which is routinely practiced in the art as exemplified by Hornes.
	The teachings of Jia in view Hornes for the following dependent claims are discussed below. 
	Regarding claim 3, as discussed above rejecting claim 1, Jia in view Hornes teaches the mRNA, which meets the limitation of RNA is mRNA.
	Regarding claim 5, as discussed above while rejecting claim 1, the teachings of Jia in view of Hornes of poly(A) mRNA from hybridoma cell line capable of synthesizing protein (Hornes, Direct Magnetic Isolation of Poly(A) mRNA From Cell Cytoplasm section) of Hornes meets the limitation of RNA includes a Kozak sequence, a 5’ UTR and 3’ UTR (i.e., untranslated region) because Kozak sequence is needed to synthesize protein from mRNA.
	Regarding claim 6, Jia in view of Hornes teaches that the solid affinity material comprises oligo(dT) (Hornes, Abstract)
	Regarding claim 7, Jia teaches magnetic particle has a diameter of 10-50 microns, i.e., micrometers, which is within the range of between about 1 μm and 100 μm.
	Regarding claims 12 and 13, Jia teaches that the sample container includes a substantially cylindrical portion and the sample container includes s conical portion (Fig. 1). 
	Regarding claim 14, Jia teaches that the sample container comprises an opening
disposed at or near its bottom (Fig. 5). The artisan would recognize that the sample container comprises an opening disposed at or near its top is a mere design choice in view of not claiming any unexpected results from said design. Also, the routine conventional feature of a sample container comprising an opening disposed at or near its top and an opening is disposed at or near its bottom (Hukari, cited in the previous office action, Fig. 29 and its associated descriptions in the text).
Regarding claim 17, Jia teaches step comprises introducing the liquid into the sample container from the bottom of the container (pg. 5, paragraph 1).
Regarding claims 23-25, Jia teaches that the nucleic acid-extracting apparatus of the invention comprises a bubbling-bed vessel 1, a gas cylinder 4, a buffer bottle 5 and flow meter 6 bottom of the bubbling bed container 1 provided with a pore plate 2 and the gas entrance 3, a gas cylinder 4 by the pipeline is connected with the buffer bottle 5, a flowmeter 6, a switch, and a gas entrance 3, bottle of gas 4 is preferably nitrogen or argon (Fig. 1 and pg. 4, last paragraph) and further teaches extracting nucleic acid using the apparatus (pgs. 4 and 5).
The artisan would recognize that the teachings of extracting the nucleic acid using the apparatus using pipe line, flow meter, inert gas cylinder source capable of the limitations of claims 23-25 of sample container is disposed above a positive pressure source to prevent leaking of the liquid, the container is substantially free of the liquid and steps (a)-(c) are repeated at least once prior to step (d).
	Regarding claim 38, as discussed above, Jia in view of teaches that the mRNA is purified using the steps of instant claim 1.

  8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (CN 105087552, published 11/25/2015) in view of Hornes et al (as cited above) in view of Conlee et al (WO 2015/051173 cited in the IDS of 6/9/20).
	Claim interpretation: As discussed above in section 7.	
	Jia, Hornes, and Conlee teach a method for RNA analysis and therefore are analogous arts. The teachings of Conlee are specifically applied for the limitation of wherein the mRNA includes one or more alternative nucleosides or nucleotides for exhibiting improved therapeutic properties a reduced innate immune response when introduced into a population of cells.
	Claim 4 is dependent from claim 3, which is dependent from claim 1.
	The teachings of Jia in view of Hornes regarding claim 1 are discussed above in section 7.
	Regarding claim 4, Jia in view of Hornes does not specifically teach that the mRNA includes at least one or more alternative nucleosides or nucleotides, which is taught by Conlee, who is in the same field of endeavor, teaches a method comprising at least one mRNA and further teaches that the mRNA includes one or more alternative nucleosides or nucleotides that exhibiting improved therapeutic properties a reduced innate immune response when introduced into a population of cells (pg. 150, paragraph 2), thus providing motivation to include mRNA containing one or more alternative nucleosides or nucleotides in the method of Jia in view of Hornes thereby increasing the utilities of the method of Jia in view of Hornes.
	The artisan would recognize that the combining the step of Conlee in the method of Jia in view of Hornes some routine optimization may be needed, which is within the skills of one having ordinary skill in the art, especially, when Conlee teaches method of generating mRNA with alternate nucleotides (Examples 21-24). The artisan would be motivated to do so, for generating mRNA with improved therapeutic properties.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mRNA with one or more alternative nucleosides or nucleotides in the method of Jia in view of Hornes with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of Jia in view of Hornes as taught by Conlee. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting mRNA with better therapeutic properties which is routinely practiced in the art as exemplified by Conlee.

9.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (CN 105087552, published 11/25/2015) in view of Hornes et al (as cited above) in as applied to claim 1 as above and further in view of Scorza et al (US 2016/0024139 cited in the previous office action).
	Jia, Hornes and Scorza teach a method for RNA preparation and therefore are analogous arts. The teachings of Scorza are specifically applied for the limitation of   claims 9 and 10 requiring hydroxyapatite particle of 40 um diameter for achieving large-scale, preparative RNA purification with high yield and purity thereby increasing the repertoire of solid phase material in the method of Jia in view Hornes.
	Claim 10 is dependent from claim 9, which is dependent from claim 1. The teachings of Jia in view of Hornes regarding claim 1 are discussed above in section 7.
	Jia in view Hornes does not specifically teach that the solid affinity material comprises hydroxyapatite, which is taught by Scorza, who teaches a large-scale purification method comprising applying the RNA sample to the hydroxyapatite column, wherein the hydroxyapatite has a size of 40 um (Example 9), which meets the limitation of the solid affinity material comprises hydroxyapatite and has the size of 40 um, which is within the range of 1um to 100 um. Scorza also teaches that the hydroxyapatite particle of 40 um diameter achieves large-scale, preparative RNA purification with high yield and purity thereby increasing the repertoire of solid phase material in the method of Jia in view of Hornes.
	The artisan would recognize that the combining the step of Scorza in the method of Jia in view of Hornes some routine optimization may be needed, which is within the skills of one having ordinary skill in the art, especially, when Scorza teaches the hydroxyapatite particle for the purification of RNA (Example 9). The artisan would be motivated to use the hydroxyapatite particle for increasing the repertoire of solid phase material in the method of Jia in view of Hornes. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hydroxyapatite particle of Scorza in the method of Jia in view of Hornes with a reasonable expectation of success with the expected benefit of increasing the repertoire of solid phase material as taught by Scorza. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting one solid phase material with better solid phase material for increasing the yield of purified RNA which is routinely practiced in the art as exemplified by Scorza.

10.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (CN 105087552, published 11/25/2015) in view of Hornes et al (as cited above) in as applied to claim 1 as above and further in view of Hukari et al (US 2011/0294205 as cited above).
	Claim 39 is dependent from claim 1. The teachings of Jia in view of Hornes regarding claim 1 is discussed above in section 7.
	Jia in view of Hornes does not specifically teach the limitation of claim 39 of the RNA and the solid affinity material are additionally mixed by rotating a magnetic disc within the sample container, which is taught by Hukari as discussed below.
Hukari further teaches that “to achieve effective mixing, the system makes use of a magnetic disk, that when rotated creates a vortex effect in the sample preparation chamber and increasing the speed of the magnetic disk rotation particularly enhanced the yield” (paragraphs 0067 and 0068). The artisan would recognize that the teachings of Hukari of rotating a magnetic disc within the sample container has capable of increasing the yield of nucleic acid from the sample, thus providing teachings, suggestions and motivation to include the step of rotating the magnetic disc within the sample container of Hukari in the method of Jia in view of Hornes.
	The artisan would recognize that while combining the step of Hukari in the method of Jia in view of Hornes some routine optimization may be needed, which is within the skills of one having ordinary skill in the art, especially, when Hukari teaches the step of rotating the magnetic disc within the sample chamber. The artisan would be motivated to do so, for generating higher mRNA yield from the sample.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rotating a magnetic disc within the sample container in the method of Jia in view of Hornes with a reasonable expectation of success with the expected benefit of increasing the yield of the nucleic acids from the sample in the method of Jia in view Hornes as taught by Hukari. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including rotating magnetic disc, which is routinely practiced in the art as exemplified by Hukari.

Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634